775 So.2d 428 (2001)
James B. MITCHELL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D00-1884.
District Court of Appeal of Florida, Fifth District.
January 12, 2001.
James B. Gibson, Public Defender, and Rebecca M. Becker, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Mary G. Jolley, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm Appellant's sentence as an habitual offender as such sentences are not affected by the Supreme Court's decision in Heggs v. State, 759 So.2d 620 (Fla.2000). An habitual offender sentence is not a guidelines sentence. See Ford v. State, 763 So.2d 1273 (Fla. 4th DCA 2000).
AFFIRMED.
COBB, SAWAYA, and ORFINGER, R. B., JJ., concur.